        Case 3:21-cv-00271-B Document 1-1 Filed 02/05/21                       Page 1 of 3 PageID 43
Supplemental Civil Cover Sheet
Page 1 of 2

                       Supplemental Civil Cover Sheet for Cases Removed
                                      From State Court


This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S. District
                  Clerk’s Office. Additional sheets may be used as necessary.


    1. State Court Information:

        Please identify the court from which the case is being removed and specify the number assigned
        to the case in that court.

                                 Court                                          Case Number
         134th Judicial District Court, Dallas County, Texas   DC-20-19095


    2. Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
        and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
        list the attorney(s) of record for each party named and include their bar number, firm name,
        correct mailing address, and phone number (including area code).

                       Party and Party Type                                      Attorney(s)
         Larissa Novoa, Plaintiff                              See Attached
         Chipotle Mexican Grill, Inc.                          See Attached.




    3. Jury Demand:

        Was a Jury Demand made in State Court?                 ✔   Yes                  No
                 If “Yes,” by which party and on what date?

                 Plaintiff Larissa Novoa
                 ___________________________________                       December 28, 2020
                                                                           ______________________
                 Party                                                     Date
        Case 3:21-cv-00271-B Document 1-1 Filed 02/05/21                 Page 2 of 3 PageID 44
Supplemental Civil Cover Sheet
Page 2 of 2

    4. Answer:

        Was an Answer made in State Court?           Yes                 ✔    No
                If “Yes,” by which party and on what date?

                ___________________________________                  ______________________
                Party                                                Date


    5. Unserved Parties:

        The following parties have not been served at the time this case was removed:

                                 Party                             Reason(s) for No Service
         None                                        N/A




    6. Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                                 Party                                        Reason
         None                                         N/A




    7. Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in this
        litigation:

                                 Party                                       Claim(s)
         Plaintiff Larissa Novoa                     Sexual Harassment, Discrimination, and Retaliation under
                                                     Chapter 21 of the Texas Labor Code
  Case 3:21-cv-00271-B Document 1-1 Filed 02/05/21        Page 3 of 3 PageID 45




                                        Item 2
                   Supplemental Civil Cover Sheet for Cases Removed
                                  From State Court

           Party and Party Type                              Attorney(s)
Larissa Novoa, Plaintiff                   Ricardo J. Prieto
                                           Texas Bar No. 24062947
                                           SHELLIST LAZARZ SLOBIN LLP
                                           11 Greenway Plaza, Suite 1515
                                           Houston, TX 77046
                                           (713) 621-2277
Chipotle Mexican Grill, Inc., Defendant    Shannon D. Norris
                                           Texas Bar No. 00788129
                                           Norris Law Firm PLLC
                                           735 Plaza Boulevard, Suite 200
                                           Coppell, Texas 75019
                                           (214) 396-4700 x110
